                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA               :   Criminal No. 19-458 (FLW)

           V.
                                            ORDER FOR CONTINUANCE
 MIGUEL ANGEL CARMONA
 GUZMAN

      THIS MATTER having come before the Court on the joint application of

the United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (Brian Urbano, Assistant U.S. Attorney, appearing), and Defendant

Miguel Angel Carmona-Guzman (Benjamin West, Esq., appearing), for an order

granting a continuance of proceedings in the above-captioned matter; and

Defendant being aware that he has the right to have this matter brought to

trial within 70 days of the date of his appearance before a judicial officer of this

court pursuant to 18 U.S.C.     § 3 161(c)(1); and Defendant having consented to
such continuance and having waived such right; and no prior post-indictment

continuances having been granted by this Court; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.        Both the United States and Defendant desire additional time to

continue to negotiate a plea agreement, which would render trial of this matter

unnecessary;

      2.        The failure to grant a continuance would deny counsel for

Defendant and counsel for the Government the reasonable time necessary for
effective preparation for trial, taking into account the exercise of due diligence.

      3.     As a result of the foregoing, pursuant to 18 U. $ C. § 3161 (h)(7)(A)
                                                               .




and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

outweigh the best interests of the public and the defendant in a speedy trial.

      IT IS, therefore, on this            of July 2019,

      ORDERED that this action be, and hereby is, continued until the

hearing date of October 4, 2019 as set forth in the Court’s July 9, 2019

Scheduling Order; and it is further

      ORDERED that the period from the date of this order through and

including the hearing date of October 4, 2019, as set forth in the Court’s July

9, 2019 Scheduling Order be and it hereby is excluded in computing time

under the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq.




                                      HOMbRABLE FRED4 L. WOLFSON
                                      UNITD STATES DSTRICT JUDGE


Consented to as to form and entry:


 /5/ BRIAN URBANO
BRIAN URBANO
Assistant U.S. Attorney



BENJAMIN WEST, ESQ.
Counsel for Defendant
      LJC.L..4%  d’
